Electronically Filed
                                                        Supreme Court
                                                        SCPR-17-0000460
                                                        30-JUN-2017
                                                        10:41 AM
                          SCPR-17-0000460

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


         DISCIPLINARY BOARD OF THE HAWAI#I SUPREME COURT,
                           Petitioner,

                                  vs.

                         JOHN S. CARROLL,
                            Respondent.


                        ORIGINAL PROCEEDING
             (ODC Case Nos. 15-020-9239, 15-038-9257)

          ORDER ALLOWING RESIGNATION IN LIEU OF DISCIPLINE
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Upon consideration of the petition submitted by the
Disciplinary Board of the Hawai#i Supreme Court for an order
granting the request of attorney John S. Carroll to resign from
the practice of law in lieu of discipline, and the affidavit
attached in support thereof, we find Respondent Carroll’s
affidavit meets the requirements of Rule 2.14(a) of the Rules of
the Supreme Court of the State of Hawai#i (RSCH), and further
note Respondent Carroll avers and admits to misconduct that we
conclude represents violations of Rules 1.2(a), 1.5, 1.6, 1.7(a),
1.7(b), 1.14(b), 1.14(c), 1.15(a)(1), 1.15(c), 1.15(d), 1.15(e),
3.4(e), and 8.4(c) of the Hawai#i Rules of Professional Conduct
(1994), and Rules 8.1(a), 8.1(b), and 8.4(c) of the Hawai#i Rules
of Professional Conduct (2014).    We conclude this misconduct
justifies granting the petition.       Therefore,
          IT IS HEREBY ORDERED that the petition to resign in
lieu of discipline is granted, but that Respondent Carroll’s
request to resign effective October 31, 2017 is denied.         The
resignation shall become effective 30 days after the date of this
order, pursuant to RSCH Rules 2.14(d) and 2.16(c).
          IT IS FURTHER ORDERED that the Clerk of this court
shall remove John S. Carroll’s name from the role of attorneys
licensed to practice law in this jurisdiction and, within thirty
days after entry of this order, Respondent Carroll shall submit
to the Clerk the original certificate evidencing his license to
practice law in this jurisdiction or an affidavit establishing
good cause for his failure to do so.
          IT IS FURTHER ORDERED that Respondent Carroll shall
comply with the requirements of RSCH Rule 2.16 governing
disbarred attorneys, the Disciplinary Board of the Supreme Court
of the State of Hawai#i shall provide notice of the disbarment as
required by RSCH Rule 2.16(e), and the Clerk shall provide notice
to all state judges, pursuant to RSCH Rule 2.16(f).
          IT IS FINALLY ORDERED that Respondent Carroll shall
bear the costs of these proceedings upon the timely submission by
ODC of a verified bill of costs, as authorized by RSCH Rule
2.3(c).
          DATED: Honolulu, Hawai#i, June 30, 2017.
                                        /s/ Mark E. Recktenwald
                                        /s/ Paula A. Nakayama
                                        /s/ Sabrina S. McKenna
                                        /s/ Richard W. Pollack
                                        /s/ Michael D. Wilson

                                   2